DETAILED ACTION
	The following is a response to the amendment filed 12/29/2020 which has been entered.
Response to Amendment
	Claims 2 and 3 are pending in the application. Claim 1 has been cancelled.
	-The 103 rejections have been withdrawn due to applicant cancelling claim 1.

Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a control device of a vehicle provided with a stepped automatic transmission configured to acquire a gradient of a road on which the vehicle is scheduled to drive in the future; calculate a maximum driving force when a gear stage of the transmission is a current gear stage; estimate a change of speed or acceleration of the vehicle in the future if the maximum force is applied, based on the acquired gradient of the road and the calculated maximum force; control a gear stage of the transmission and an output torque of an internal combustion engine, wherein the device is configured to prohibit change of the gear stage when the estimated speed of change of the speed or acceleration of the vehicle in the future if the maximum force applied, is within a reference range of speed of change where the occupants would not notice a change in speed or acceleration, and permit change of the stage when the estimated speed of change of the speed or acceleration of the vehicle in the future if the maximum force applied, is outside the reference range of speed of change; and the device is configured to calculate a current driving force when the gear stage of the transmission is the current gear stage and the output torque of the engine is the current output torque; estimate a change of speed or acceleration of the vehicle in the future when it is assumed the current driving force continues, based on the acquired gradient of the road and the calculated current driving force; and control the output torque so that when the estimated speed of change of the speed or acceleration of the vehicle in the future when assuming the current driving force continues, is outside a minimum range of speed of change narrower than the reference range of speed of change which is within the minimum range of speed of change and in combination with the limitations as written in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 12, 2021